Title: From Thomas Jefferson to Mayer & Brantz, 7 February 1809
From: Jefferson, Thomas
To: Mayer & Brantz


                  
                     Messrs. Mayer & Brantz 
                     
                     Washington Feb. 7. 09
                  
                  In a letter of Jan. 18. 1808. I took the liberty of asking the favor of you to import for me certain books, which you kindly answered that you would so soon as the difficulties of intercourse would permit. but these have certainly not been relaxed. I have now a perfect opportunity (by the public vessel now going to France) to order & recieve them within 4. months, provided you have not given such an order as would make it a double set, or provided you can countermand your order in time to prevent it’s execution. asking your information on this point I salute you with esteem & respect
                  
                     Th: Jefferson 
                     
                  
               